DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4th, 2021 has been entered.
Response to Arguments
Applicant's arguments filed February 4th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Nordex doesn’t teach dividing wall between the side unit and main unit, and instead teaches a side unit with a “flange” (32) which is screwed/bolted to the main unit, and that the hatch is in the floor of the main unit. This argument is not persuasive. The claims only require “wall extends between the main unit and the at least one side unit to separate the interior of the main unit and the interior of the at least one side unit”. Applicant concedes that there is a hatch (96) which exists between the side unit and main unit, indicative of a dividing element between the units (referenced as a “floor”). In other words, why else would a hatch exist if it to allow entry from one unit to the other? The citation of the flange (32) was to indicate where the divider existed. The Examiner has clarified the rejection below to make this more clear.
Applicant argues the crane cited does not teach a crane within a side unit of the nacelle. This argument is not considered to be persuasive. The crane of Weitkamp is explicitly able to move around the nacelle of the wind turbine (see Figures 7-9), which indicates that it can be mounted as necessary in 
Applicant argues that there is “no reason” to move the heat exchanger of Nordex. This argument is not persuasive. Nordex discloses a heat exchange element for transferring heat among components. Hoppe teaches mounting the heat exchange element to the side of the nacelle, and states that it can be moved in any fashion. As such, the same components are solving the same problem, and therefore meet the definition of prima facie obviousness. The advantageous nature of one methodology over another is not what the law requires, only that there be a purpose to doing so; moving the heat exchangers around to fit other components is purpose enough, especially as Hoppe teaches the elements can be moved anywhere. 
Applicant argues the plane of mounting prevents the side units from being hoisted next to the main unit because of components extending past the plane. Examiner does not find this argument persuasive. There is no “structural component associated with the main unit” that protrudes through the mounting plane such that the at least one side unit is directly adjacent and substantially parallel to the mounting plane of the main unit (see also cited evidence of “Alstom Eco100 Guided Tour” which shows an overhead shot with the main unit separated from the side units). 
Applicant argues Numajiri does not teach assembly such that the component is mounted prior to transportation to the wind turbine site. Examiner does not find this argument persuasive. The modules are shown as including components within them in the drawings (see Figure 3 as an example, blown apart nacelle modular pieces with components installed therein). Numajiri explicitly states “The yaw module 31, the front module 11, and the rear module 21 are manufactured in, for example, factories, and are transported to a site where the wind turbine generator 1 is to be constructed by a vehicle such as a trailer.” Nothing in this reference indicates the components aren’t built inside prior to .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-14, 17-19, 21-22, 26, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100”, and further in view of Daniels (US 8250758).
Regarding claims 1, 11-14, 17, 26, and 32;
Nordex discloses a nacelle and a wind turbine (Figure 1) with a main unit (16) arranged to be connected to a wind turbine tower (40), via a yawing arrangement (28), at least one side unit (30) mounted along a side of the main unit in such a manner that direct access is allowed between the main unit and the at least one side unit (through 96), the at least one side unit accommodating at least one wind turbine component (Figure 3-4), and the at least one side unit being capable of carrying the at least one wind turbine component accommodated therein (Figures 3-4), wherein the main unit and the at least one side unit are distributed side by side along a substantially horizontal direction which is substantially transverse to a rotational axis of a rotor of the wind turbine. The steps of erecting and mounting the structure are inherent in the structure itself. The side unit is hoisted (see chains 104) along with at least one wind turbine component. The structure would have to be transported from a manufacturing site prior to 
Nordex fails to teach the at least one side unit is mounted substantially within a same horizontal plane as the main unit, the horizontal plane being substantially parallel to the rotational axis of the rotor of the wind turbine, and it’s not explicit if the crane hatch allows passage between the units. Nordex further fails to teach the wall as substantially vertical with the passage between the units in the horizontal direction. Nordex further fails to teach two side units (claim 32).
Eco100 teaches a wind turbine with a nacelle (Figure 1) and method of construction, which has a main unit arranged to be connected to a wind turbine tower via a yawing arrangement, the main unit having a top, a bottom, and at least one side between the top and bottom, and at least one side unit mounted along the at least one side of the main unit in such a manner that the main unit and the at least one side unit are distributed side by side along a substantially horizontal direction which is substantially transverse to a rotational axis of a rotor  Direct access is allowed between the main unit and the at least one side unit accommodating at least one wind turbine component (see both inside on Figures1 and 4, or on top in Figure 3).  The side units extends substantially along the entire length of the main unit, and substantially along the entire height of the main unit (Figure 1). The side units provide space for internal access to the wind turbine systems for installation and maintenance, which allows for increased maintainability provided on the hub (Page 2).
Daniels teaches a wind turbine arrangement with a horizontal wall (550) that includes a crane hatch (540) extending therethrough which allows transport of wind turbine components. The crane hatch allows passage between areas of the wind turbine structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least two side units of Nordex such that the at least two side units are provided substantially within the same horizontal plane as the main unit, the horizontal plane being substantially parallel to the rotational axis of the rotor, the side units extending substantially the entire length of the main unit as taught by Eco100 and for the first door to allow passage between the main unit and at least one side unit as taught by Daniels for the purposes of providing internal access to the wind turbine system, which also allows for increased maintainability is provided for the hub. The positioning of the side units of Eco100 would provide the wall as “substantially vertical”, in addition to any portal/hatch allowing passage between which allows passage in a horizontal direction.

    PNG
    media_image1.png
    339
    541
    media_image1.png
    Greyscale
[AltContent: textbox (“X”)][AltContent: arrow]

    PNG
    media_image2.png
    329
    460
    media_image2.png
    Greyscale


Regarding claim 2;
Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 1. Nordex further discloses another hatch (94) positioned on another wall of the at least one side unit.
Nordex fails to explicitly teach the wall includes a second door spaced apart from the first door.
Nordex discloses a first door arranged on the wall of the side unit. It is further understood to one of ordinary skill in the art that arranging a second, alternative door would 
Regarding claim 3, Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 2. Nordex further discloses the at least one turbine component is arranged in one of the first and second closed components, and the first/second closed components includes a “door” (cabinet 78 includes doors) to access the at least one wind turbine component, and the side units are separated into closed compartments (walls 70, 72).
Regarding claim 6, Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 1 above. Nordex as modified by Eco100 further teaches wherein the at least one side of the main unit defines a mounting plane and no structural component associated with the main unit protrudes through the mounting plane such that the at least one side unit may be hoisted directly adjacent and substantially parallel to the mounting plane of the main unit (see side units side-by-side in Eco100). The Eco100 as made and constructed provides for this, as shown in all of the other evidence of the same embodiment of the Eco100 in the Wind Turbine Guided Tour which shows a direct overhead view of the same embodiment cited in the prior art, and it is distinctly clear that the structure for the main unit and side units are separate.
claims 7-10, Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 1 above. Nordex further discloses the side unit comprises supporting structure (such as walls, floor, struts 90, divisions 70/72/74), and the at least one wind turbine component is mounted to the side unit on the supporting structure (see Figure 4). Nordex further teaches at least one beam (Nordex, 18) which is capable of being connectable to hoisting/lifting equipment. As the beam is capable of being connectable to hoisting/lifting equipment, it is part of a “hoisting” arrangement. The remaining limitations are intended use of that hoisting arrangement. The at least one beam is adapted to carry the at least one wind turbine component accommodated in the at least one side unit.
Regarding claims 18-19, Nordex in view of Eco100 and Daniels teaches a nacelle according to claim 1 above. Nordex further teaches the main unit towards at least one side unit is connectable to a corresponding interface of a crane. This is considered to be intended use with regards to “a crane” as it is not positively recited as part of the structure. The side units are adapted to accommodate the at least one wind turbine component during transport.
Regarding claims 21-22, Nordex in view of Eco100 and Daniels teaches a nacelle according to claim 1 above. Nordex further discloses a “cover” which covers the main and side units, and allows passage between the main and side unit through a passage (Nordex, hatch 96). The “cover(s)" is considered to be the shell of the nacelle main and side units.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” and Daniels (US 8250758), and further in view of Mikkelsen (US 7837443).
Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 3 above. Nordex further provides electronic equipment that is required to be protected.

Mikkelsen teaches a wind turbine nacelle (Figure 2) which is provided with an enclosed portion that has a cover part (7) that forms a Faraday cage to shield against incoming electromagnetic radiation. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closed components of Nordex such that they are provided with electromagnetic shielding as taught by Mikkelsen for the purposes of protecting the electronic parts from electromagnetic radiation.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” and Daniels (US 8250758), and further in view of Weitkamp (EP 1101934).
Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 1 above.
Nordex fails to teach an on-board crane.
Weitkamp teaches a wind turbine nacelle (Figure 2) which accommodates an on-board crane (52) which is utilized to hoist and raise wind turbine components (36). This allows for assembly of the wind turbine to be done when external cranes are not readily available, especially for off shore wind turbines (Paragraph 24). The crane is mounted within the interior of the nacelle and can be moved around as necessary to mount respective parts at different areas of the turbine (Paragraphs 27-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the modified nacelle of Nordex by providing an on-board crane in the at least one side unit as taught by Weitkamp for the purposes of assembly and hoisting internal components without the need of an external crane.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” and Daniels (US 8250758), and further in view of Eilersen (WO9234664).
Nordex in view of Eco100 and Daniels teaches the nacelle according to claim 1 above.
Nordex fails to teach an on-board crane.
Eilersen teaches a wind turbine nacelle (Figure 2) which accommodates an on-board crane (12) which is utilized to hoist and raise wind turbine components, including a stronger crane capable of hoisting the heavier equipment. This allows for assembly of the wind turbine to be done when external cranes are not readily available, especially for off shore wind turbines. The foundation of the crane (24) may be permanently mounted, built-in or be a separate unit which is temporarily placed in or at the nacelle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the modified nacelle of Nordex by providing an on-board crane in the at least one side unit as taught by Eilersen for the purposes of assembly and hoisting internal components without the need of an external crane, as Eilersen teaches that the crane can be mounted/built-in to any part of the nacelle (permanently or temporarily) in order to mount other components of the turbine.
Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” and Daniels (US 8250758), and further in view of Hoppe (WO 2009033925).
Nordex in view of Eco100 and Daniels teaches a nacelle according to claim 1 above. Nordex further teaches a cooling device (84). 

Hoppe teaches a plurality of cooling devices and heat exchangers (see 7). Cooling airflow (10) flows over the heat exchanger, cooling the wind turbine components. The heat exchangers can be placed anywhere annularly around the nacelle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the modified nacelle of Nordex by providing a cooling device on the opposite side of the side unit as taught by Hoppe for the purposes of cooling the wind turbine components and preventing damage due to overheating.
Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordex (DE 102007062622) in view of NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” and Daniels (US 8250758), and further in view of Bahuguni (WO2010026114).
Nordex in view of Eco100 and Daniels teaches a nacelle according to claim 1 above. Nordex further teaches a cooling device (84). Nordex as modified by Eco100 further teaches the main unit includes first and second opposing sides where the side unit is mounted.
Nordex fails to teach the first side of the main unit and a cooling device having a cooling area is mounted to and extends from the second side of the main unit, the side unit on the first side and the cooling device on the second side providing an asymmetric configuration of the nacelle.
Bahuguni teaches a wind turbine nacelle (Figure 4) with an asymmetric cooling configuration with mounted side unit heat exchangers (100) which are configured to cool wind turbine components (401, 402, 410). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the modified nacelle of Nordex by providing a cooling device on the opposite side of the . 
Claims 27-28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Nordex (DE 102007062622), and further in view of Numajiri et al. (US 20100034658), hereinafter referenced as Numajiri.
Eco100 discloses  a wind turbine with a nacelle (Figure 1) and method of construction, which has a main unit arranged to be connected to a wind turbine tower via a yawing arrangement, the main unit having a top, a bottom, and at least one side between the top and bottom, and at least one side unit mounted along the at least one side of the main unit in such a manner that the main unit and the at least one side unit are distributed side by side along a substantially horizontal direction which is substantially transverse to a rotational axis of a rotor of the wind turbine (Figures 1 and 3). The at least two side units are substantially within the same horizontal plane as the main unit, the horizontal plane being substantially parallel to the rotational axis of the wind turbine. Direct access is allowed between the main unit and the at least one side unit accommodating at least one wind turbine component (see both inside on Figures 1 and 4, or on top in Figure 3). The at least one side unit is capable of carrying the at least one wind turbine component accommodated therein (see Figure 4, which is screenshot below). There is no “structural component associated with the main unit” that protrudes through the mounting plane such that the at least one side unit is directly adjacent and substantially parallel to the mounting plane of the main unit (see also cited evidence of “Alstom Eco100 Guided Tour” which shows an overhead shot with the main unit separated from the side units).

Nordex teaches a nacelle and a wind turbine (Figure 1) with a main unit (16) arranged to be connected to a wind turbine tower (40), via a yawing arrangement (28), at least one side unit (30) mounted along a side of the main unit in such a manner that direct access is allowed between the main unit and the at least one side unit (through 96), the at least one side unit accommodating at least one wind turbine component (Figure 3-4), and the at least one side unit being capable of carrying the at least one wind turbine component accommodated therein (Figures 3-4), wherein the main unit and the at least one side unit are distributed side by side along a substantially horizontal direction which is substantially transverse to a rotational axis of a rotor of the wind turbine. The steps of erecting and mounting the structure are inherent in the structure itself. The side unit is hoisted (see chains 104) along with at least one wind turbine component. The structure would have to be transported from a manufacturing site prior to performing the step of hoisting the at least one side unit. The main unit has a ”top”, “bottom”, and “at least one side” between the top and bottom (Figure 1), the main unit and at least one side unit are distributed along a substantially horizontal direction which is substantially transverse to the rotational axis of a rotor of the wind turbine (Figure 1). Nordex further discloses the component is a transformer (42), converter (44) which are both adjacent to a generator (26) and arranged near the yawing arrangement. Nordex further documents in the specification assorted other prior art wind turbines having “side unit” housings which accommodate and mount wind turbine components, establishing that simply mounting and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one side units of Eco100 by mounting at least one wind turbine component (such as a transformer, converter, inverter, control cabinet, etc) to the at least one side units as taught by Nordex for the purposes of providing a wind turbine nacelle with respective wind turbine components mounted to the side units for ease of access during maintenance and repairs.
Numajiri teaches a wind turbine construction method which utilizes several pieces for the nacelle body (Figure 3). The main body portion (11) is disposed on the yaw module (31), and then the rear module is subsequently attached (Paragraphs 134-137). Further, the modules are manufactured at the factory and transported to the site (Paragraph 132). The units are hoisted by a crane.
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the method of Eco100 such that the side units were attached subsequent to the main unit mounting on the tower with the at least one wind turbine component mounted therein from the manufacturing site to the wind turbine site as none but the expected result of assembling the tower and nacelle is achieved; Numajiri explicitly states “The front and rear modules 11, 21 may be joined together overhead, as described above, or may be docked together on the ground during construction before being installed on the tower top; the method is not particularly limited” (Paragraph 162).
Eco100 is explicit that the main unit is mounted separately from the side units. The side units are parallel to the main unit and are attached “side-by-side”. With the modification of Numajiri utilizing a hoisting technique, the side units are then hoisted directly to the main unit.


    PNG
    media_image1.png
    339
    541
    media_image1.png
    Greyscale
[AltContent: textbox (“X”)][AltContent: arrow]

    PNG
    media_image2.png
    329
    460
    media_image2.png
    Greyscale


Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL, “Eco 100 talking the torque and getting into good shape for O&M maintainability”, hereinafter referenced as “Eco100” in view of Nordex (DE 102007062622) and Numajiri et al. (US 20100034658), hereinafter referenced as Numajiri, and further in view of Viladomiu (US 7735808).
Eco100 in view of Nordex and Numajiri teaches the method according to claim 28 above.

Eco100 discloses that the side units and main units are meant to be attachable and detachable from one another and formed as modular components. Numajiri teaches a wind turbine construction method which utilizes several pieces for the nacelle body (Figure 3). The main body portion (11) is disposed on the yaw module (31), and then the rear module is subsequently attached (Paragraphs 134-137). Further, the modules are manufactured at the factory and transported to the site (Paragraph 132). The units are hoisted by a crane.
Viladomiu teaches the raising and mounting of wind turbine nacelle components (Figures 5-7). When there are repairs or maintenance required for parts of the wind turbine, portions of the wind turbine which were hoisted and raised up can then be lowered (Figure 9, lowering of generator 100).
Because Eco100 discloses a main unit with two side units which are mounted in a modular, separate fashion, and because Nordex and Numajiri teaches the raising/hoisting of nacelle modular parts in order to mount them, and it is known when there is replacement/maintenance to be made that the wind turbine parts can be disconnected, it therefore would have been obvious to one of ordinary skill in the art at the time of the invention to disconnect the side unit from the main unit and lowering the side unit to the base of the wind turbine as taught by Viladomiu for the purposes of repairing and maintenance of the parts mounted within the side units.
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745